593 F.2d 21
John Francis WALKER, Petitioner-Appellant,v.WARDEN, U. S. PENITENTIARY, ATLANTA, GEORGIA, Respondent-Appellee.
No. 78-1798.
United States Court of Appeals,Fifth Circuit.
April 10, 1979.

Howard J. Manchel, Atlanta, Ga.  (Court-appointed), for petitioner-appellant.
Nickolas P. Geeker, U. S. Atty., Pensacola, Fla., for respondent-appellee.
Before GEWIN, COLEMAN and GOLDBERG, Circuit Judges.
PER CURIAM:


1
This appeal was orally argued in New Orleans on November 9, 1978.


2
The opinion of the Court was published February 2, 1979, and is reported 588 F.2d 1090.


3
Walker's attack on the Rule 11 proceedings in his case was rejected and on that issue the judgment of the District Court was affirmed.


4
However, we entered a limited remand with the request that the District Court conduct a hearing as to a detainer discussed in the opinion.


5
We are now advised, in an order duly entered by the District Court on remand, that John Francis Walker died January 24, 1979.


6
The death of the petitioner-appellant before the release of our opinion on February 2, 1979, moots the appeal.


7
It is therefore ORDERED that our prior opinion in this case, having been released after the death of the petitioner-appellant (the death not having been made known to the Court) is vacated as moot and the appeal is likewise dismissed as moot.

VACATED and DISMISSED

8
For Mootness.